Citation Nr: 1119188	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  09-42 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Dan Schechter



INTRODUCTION

The Veteran served on active duty from February 1972 to September 1973.  He died in June 2007.  The appellant is his widow.

The appeal arises from the November 2007 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO) which denyied the appellant's claim for service connection for the cause of the Veteran's death.



FINDINGS OF FACT

1.  The Veteran died in June 2007.  The official certificate of death lists the cause of death as cirrhosis of the liver.  The death certificate lists no other causes of death, no underlying causes of death, no conditions contributing to the cirrhosis of the liver, and no conditions hastening onset of death.  

2.  The competent and probative evidence of record preponderates against a finding that any disorder causing death, or substantially contributing to death or otherwise hastening the onset of death, either developed in service or was otherwise causally related to service.

3.  Cirrhosis of the liver was not present to a compensable degree within the first post-service year.

4.  During his lifetime and at the time of death, the Veteran had service connection in effect for PTSD, tinnitus, and hearing loss.  None of these conditions is shown by any cognizable evidence to have caused or contributed to or aggravated the cause of death, or to have independently contributed to death or to have otherwise hastened the onset of death. 


CONCLUSION OF LAW

The cause of the Veteran's death and the causes of any diseases or disabilities substantially contributing to death or otherwise hastening the onset of death were not themselves incurred or aggravated by active military service and may not be presumed to have been caused or aggravated by active military service, nor were they causally related to or aggravated by any injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.301, 3.303, 3.307, 3.309, 3,310, 3.312(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Supplemental Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC).  Additionally, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed herein, has the Board identified any. 

VA has fulfilled the above requirements in this case for the claim for service connection for the cause of the Veteran's death.  A VCAA notice letter was sent in October 2007, prior to the RO's initial adjudication of the claim in November 2007.  This VCAA letter informed the appellant of the notice and duty-to-assist provisions of the VCAA, of the bases of review, and of the information and evidence necessary to substantiate the claim.  She was also told by this letter that it is ultimately her responsibility to see that pertinent evidence not in Federal possession is obtained.  In addition, the October 2007 letter satisfied the mandate of the decision of the U.S. Court of Appeals for Veterans Claims in Hupp v. Nicholson, 21 Vet. App. 342, 352 (2007), by advising the appellant of what is required to substantiate a claim of service connection for cause of death.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connected disability benefits, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim.  Arguably, for a cause-of-death claim, this should include notice of what is required to establish service connection, and that an effective date for the award of associated benefits such as Dependency and Indemnity Compensation (DIC) benefits based on service connection for the cause of death will be assigned if service connection for the cause of death is awarded.  The appellant was afforded Dingess-type notice, to the extent applicable, by the October 2007 VCAA letter.  To whatever extent such Dingess-type notice may have been deficient in this case, such deficiency would be harmless and moot because the claim for service connection for the cause of the Veteran's death is herein denied.

The VCAA letter also requested that the appellant advise of any VA and private medical sources of evidence pertinent to the claim, and that she provide necessary authorization to obtain those records.  It also requested evidence and information about treatment after service, in support of the claim.  In this case, prior to the Veteran's death he had submitted a claim for service connection for end-stage liver disease to include cirrhosis of the liver, which was the disorder ultimately causative of his death.  Evidentiary development for that claim consisted of obtaining treatment records not previously obtained, and obtaining a VA examination in March 2007 addressing that claim.  His widow, the appellant in the current appeal, did not inform of any additional evidence not yet of record to be obtained in furtherance of the appealed claim for service connection for the cause of the Veteran's death.  The appellant did submit lay statements in furtherance of her claim, as discussed infra.  

The appellant was appropriately informed, including by the appealed rating decision as well as by an SOC in August 2009, of records obtained, and, by implication, of records not obtained.  She was also adequately informed of the importance of obtaining all relevant records, and of her ultimate responsibility to see that records are obtained in furtherance of her claim.

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when an appellant presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the appellant indicates that the claimed disability or symptoms may be associated with service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, the Veteran is deceased and thus a VA examination necessarily cannot be conducted.  As noted supra, a VA examination was previously conducted in March 2007 in furtherance of the Veteran's claim for service connection for cirrhosis of the liver, which is the disease found to have resulted in his death (as indicated on his death certificate).  However, the March 2007 examiner could not provide an etiology opinion for the Veteran's liver cirrhosis absent a liver biopsy, which the Veteran reportedly had been unwilling to undergo.  No autopsy was performed following the Veteran's death.  As discussed infra, there is no cognizable evidence showing that any service-connected disorder caused or contributed to death, or aggravated the disease causative of death, or otherwise hastened the onset of death.  There is also no cognizable evidence that the cirrhosis of the liver causative of death and other significant diseases which potentially caused or aggravated to the cirrhosis of the liver, or which otherwise potentially contributed to or hastened the onset of death, were potentially causally related to service.  Accordingly, there is no indication that any medical opinion obtained would further the appellant's claim.  Accordingly, a Veterans Health Administration (VHA) opinion is not warranted in furtherance of the appellant's claim.  See 38 C.F.R. § 3.159(c)(4); McLendon.  

The appellant addressed her claim by statements in the course of appeal.  She did not request a hearing in furtherance of her claim.  There has also been no expressed indication that the appellant desires a further opportunity to address her claim adjudicated herein.

In summary, in this case, with regard to the claim for service connection for the cause of the Veteran's death herein adjudicated, the Board finds that any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the service connection claim at issue on appeal.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the appellant's claim for service connection for the cause of the Veteran's death have been accomplished.

II.  Claim for Service Connection for Cause of Death

The appellant seeks entitlement to dependency and indemnity compensation (DIC) benefits based upon a claim of service connection for the cause of the death of her husband, the Veteran.

In order to establish service connection for the cause of the Veteran's death, there must be a service-connected disability that was the principal or a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death. 38 C.F.R. § 3.312(b).  A service-connected disability will be considered a contributory cause of death when such disability contributed substantially, or combined to cause death, that is, when a causal (not just a casual) connection is shown.  38 C.F.R. § 3.312(c).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty.  Disorders diagnosed after discharge may still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Secondary service connection may be granted where the evidence shows that a chronic disability has been caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310.

For certain chronic diseases, such as cirrhosis of the liver, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within a year following discharge from service.  38 C.F.R. § 3.307, 3.309.

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status generally do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  See 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) ("in some cases, lay evidence will be competent and credible evidence of etiology").

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994), distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).
 
The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

The Veteran's death certificate informs that the Veteran died in June 2007 of liver cirrhosis.  The death certificate lists no additional or underlying diseases or medical conditions that contributed to or otherwise hastened the onset of death.  

The appellant contends that the Veteran's death may be due to service ostensibly based on the theory that, because the Veteran was in essence abstemious of alcohol, his cirrhosis of the liver was necessarilydue to other causes, and hence as likely as not was due to service.  She additionally contends that the Veteran's liver disease was caused by medication taken for his service-connected PTSD.  Unfortunately, the record as a whole does not support either of these theories.  Indeed, there is no medical evidence of record to support or even suggest that the Veteran's liver cirrhosis causative of his death developed in service or was otherwise causally related to service, or to support or suggest that medication taken for his PTSD caused or contributed to or otherwise aggravated his liver cirrhosis.

The appellant has submitted several lay statements by family members and close friends or acquaintances of the Veteran, all attesting that he either did not drink alcohol or only drank a little, on very rare occasions.  For purposes of the present adjudication, the Board will concede, based on this submitted lay evidence and the absence of contrary evidence, that the Veteran was abstemious of alcohol during his lifetime and that alcohol is accordingly not implicated as a causal factor in the development of the Veteran's liver cirrhosis.  However, it does not follow in this case that because the Veteran did not drink alcohol his liver cirrhosis was necessarily due to his military service.  

While the Veteran served in the Vietnam Era, he did not serve in Vietnam, with the record reflecting that his 18 months of overseas service was performed in Germany.  There is no indication that the Veteran was exposed to herbicide agents (e.g., Agent Orange) in service, and hence service connection for diseases on a presumptive basis based on herbicide agent exposure is not for consideration in this case.  See 38 C.F.R. §§ 3.307, 3.309.  

The appellant, as a layperson, is not competent to address the medical questions of etiology that she has raised.  Espiritu; cf. Jandreau.  Specifically, the appellant and other lay persons whose statements are of record are not competent to address the central medical questions in this case - whether the liver cirrhosis causative of death developed in service or is otherwise causally related to service; and whether any other disease aggravating that cause of death, or separately causative of death or contributing to death or otherwise hastening the onset of death was causally related to service; and whether any service-connected disability caused or aggravated the cause of death or otherwise contributed to or hastened the onset of death.  These are all distinctly medical questions requiring medical expertise and hence not within the ambit of lay knowledge, and hence are not questions which may be cognizably answered by laypersons.  Id.  

The Veteran had submitted a claim for service connection for his end-stage liver disease shortly before his death, and he was afforded a VA examination in March 2007.  That examiner, however, could not arrive at a conclusion as to the etiology of the claimed liver disease without a liver biopsy.  The Veteran did not undergo a liver biopsy prior to his death, and the claimant did not obtain an autopsy or otherwise have the Veteran's liver biopsied following the Veteran's death.  

The balance of the medical record does not provide a medical opinion as to the cause or causes of the Veteran's liver cirrhosis, though multiple serious medical conditions are shown which potentially could be implicated as causing or contributing to the liver cirrhosis, or otherwise potentially could be implicated in contributing to or hastening the onset of death.  These diagnosed conditions included congestive heart failure, poorly controlled diabetes mellitus, and anemia of chronic disease.  However, medical questions of whether these conditions likely caused or aggravated the Veteran's liver cirrhosis or otherwise contributed to or hastened the onset of death have not been answered in this case and need not be answered for the present adjudication, because none of those potentially implicated diseases is itself causally related to service, and none is even suggested by cognizable evidence to be potentially caused or aggravated by service or by any service-connected disability.  

It is true that the Veteran was morbidly obese prior to his death and this morbid obesity potentially contributed to diseases or disabilities potentially contributing to death.  It is also true that the Veteran's service separation examination in September 1973 includes an assessment of obesity, with the Veteran noted then to be 72 inches tall and weighing 240 pounds.  However, obesity or being overweight or of a particular body type, alone, is not considered a disability for which service connection may be granted.  See generally 38 C.F.R. Part 4 (VA Schedule for Rating Disabilities) (contemplating no separate disability rating for obesity).

During his lifetime, theVeteran was service-connected for PTSD, rated 10 percent disabling; tinnitus, rated at 10 percent; and hearing loss, rated at 0 percent.  None of these service-connected disabilities is shown or suggested by medical evidence to have caused or aggravated the cause of the Veteran's death, and none of them is otherwise shown to have contributed to death or hastened the onset of death.   

The Board has carefully reviewed the case but finds no cognizable evidence to support service connection for the cause of death on either a direct or secondary basis.  38 C.F.R. §§ 3.303, 3.310, 3.312.  Moreover, because there is no indication in the record that the Veteran's cirrhosis of the liver developed earlier than decades after service, service connection for the cirrhosis of the liver which caused the Veteran's death on a first-year-post-service presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309, 3.312.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


